DETAILED ACTION
Prosecution History
	Claims 1-15 were originally filed.
	Claims 16-19 were since newly added.
	Claim 6 has since been amended.
	Claims 1-5 and 14-19 have since been canceled.
	Claims 6-13 are pending and allowed.

Allowable Subject Matter
Claims 6-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Son US 2019/0061655.
	Son discloses a system and method for motion sickness prevention in a vehicle. The invention of Son discloses motion image displays in the interior of a vehicle to convey information to the occupants of the vehicle about current and upcoming movements such as a acceleration, stop, or turning maneuver. The display inside the vehicle includes projectors to project a three-dimensional image on the interior surfaces of the vehicle in shapes and sizes to convey the motion of the vehicle to aide in the prevention of motion sickness of the passengers. 
The prior art of record, however, fails to teach or suggest the following claimed subject matter:
“a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion, wherein 
the vehicular interior part includes a hole, {P61514 05383882.DOC} 
2Attorney Docket No. P61514Application No. 17/029,795the lighting device is disposed opposite the hole and on a vehicular exterior side with respect to the vehicular interior part and includes a light source, a housing in which the light source is arranged, and a light transmissive member that is disposed to cover the hole from a vehicular interior side and corresponds to the lighting portion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668